Citation Nr: 1418056	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  06-15 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for hypertension.

2.  Entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for glomerulonephritis on renal dialysis.

3.  Entitlement to an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for a coronary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to May 1992.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In September 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  The appeal was then remanded in December 2009.  In May 2012, the Board issued a decision that denied the appealed claims.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the September 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  In a March 2014 decision, the Board vacated the May 2012 decision.  This decision satisfies the request for a new decision.   



FINDINGS OF FACT

1.  The Veteran's initial claim for VA compensation was received on July 10, 2003; no claim of service connection for hypertension, formal or informal, was received prior to that date.  

2.  The Veteran's initial claim for VA compensation was received on July 10, 2003; no claim of service connection for glomerulonephritis on renal dialysis, formal or informal, was received prior to that date.  

3.  The Veteran's initial claim for VA compensation was received on July 10, 2003; no claim of service connection for a coronary disability, formal or informal, was received prior to that date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for hypertension have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 3.816 (2013).

2.  The criteria for an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for glomerulonephritis on renal dialysis have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 3.816 (2013).

3.  The criteria for an effective date earlier than July 10, 2003, for the grant of service connection and award of compensation for a coronary disability have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 3.816 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, and of claimant's and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The issues on appeal, however, involve initial earlier effective date claims; the Federal Circuit Court has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date or rating assigned by an RO in connection with a grant of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, this decision rests on the interpretation and application of the relevant law; in such cases, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  All available records identified by the Veteran have been obtained.  In this regard, multiple attempts to obtain service treatment records elicited copies of service treatment records, received after the claims for service connection were initially denied, but because the effective date is based on the initial claim for service connection, they do not permit an earlier effective date.  All available VA treatment records have been obtained.  

At the Veteran's Travel Board hearing in September 2009, the undersigned explained the issues on appeal, framed questions to the Veteran to explore fully the basis for claimed entitlement, and elicited identification by the Veteran of potentially relevant evidence.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Veteran testified that he filed his claim for service connection on July 10, 2003, but believed that he was entitled to an earlier effective date because he recalled being hospitalized for hypertension in 1998 and 1999 and because his kidney and coronary disabilities were diagnosed prior to July 2003.  The evidence the Veteran identified was later obtained pursuant to the remand development, although it did not yield any VA treatment records dated during 1998, as the Veteran had recalled at the hearing; records of hospitalization dated in September 1999 for hypertensive crisis were previously associated with the claims file in August 2003.  Finally, the Board has reviewed the claims file, including the electronic Virtual VA claims file, and finds that evidence pertinent to establishing an effective date earlier than July 10, 2003 for hypertension, glomerulonephritis on renal dialysis, or a coronary disability has not been received.  The Board finds that the duties to assist the Veteran in the context of the September 2009 hearing have been satisfied.  

In summary, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim, and any deficiency of notice or of the duty to assist constitutes merely harmless error.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz. 

II.  Earlier Effective Date

The Veteran contends that service connection for hypertension and associated glomerulonephritis and coronary disease should be effective immediately upon his discharge in service, because he has suffered from these conditions continuously since service.  He contends that he was not informed of his right to file a VA claim at the time of his discharge, nor was he informed of the severity of the hypertension.  He feels that he should have been informed of the potential for developing kidney disease and heart disease.  

The Veteran's initial claim for VA compensation was received July 19, 2003.  On that form, the Veteran indicated that he had never previously applied for VA compensation.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of compensation is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  The effective date may be the day following separation from service, only if the claim is received within one year after separation from service.  Id.  In this regard, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2013); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim. 38 C.F.R. § 3.155(a).  

VA treatment records dated in 1999 show the Veteran's treatment for hypertension.  When first seen in September 1999, it was noted that he had been followed at Kaiser and it was first time he had been seen at that VA facility.  He had uncontrolled hypertension at that time, and was also noted to be "already" with evidence of renal insufficiency.  He had not run out of his medications several weeks earlier.  The closest he got to a history relating to service in the ensuing evaluations was a statement at one time that he had been diagnosed with essential hypertension at Wright Patterson.  He was hospitalized in September 1999, and on the admission note, he said that he had been diagnosed as having essential hypertension at the age of 19.  The records, however, do not indicate that he indicated that he was on active duty at either of these times.  More importantly, they do not indicate an intent to apply for benefits.  Notably, an intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

Under 38 C.F.R. § 3.157 (b)(1), a report of VA examination or hospitalization may constitute an informal claim under certain circumstances.  VA medical records, however, cannot constitute an informal claim unless service connection has previously been established or has been denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see 38 C.F.R. § 3.157(b) and (b)(1) (2013).  In this case, there is no indication that the issue of service connection was addressed prior to the July 10, 2003, claim.  Therefore, the VA records showing ongoing treatment and the September 1999 VA hospitalization records cannot constitute an informal claim for service connection.  

In particular, there is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  

It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  In other words, in this situation, there must be the presence of the disability and a claim.  Unfortunately, absent a claim, formal or informal, prior to July 10, 2003, there is no basis on which to grant an earlier effective date in this case.  

The Veteran indicates that he did not receive sufficient information upon his discharge regarding entitlement to VA benefits.  In addition, at the September 2009 hearing, he testified unequivocally that he filed his claim for VA benefits on July 10, 2003.  Although the Board sympathizes with the Veteran's arguments, benefits cannot be granted on that basis.  Payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Thus, the effective date of the grant of service connection for hypertension, glomerulonephritis on renal dialysis, and a coronary disability may not be earlier than the date the claims were received, which was July 10, 2003.  The facts are not in dispute in this case; because the appellant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  













	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than July 10, 2003, for the grant of service connection for hypertension is denied.

An effective date earlier than July 10, 2003, for the grant of service connection for glomerulonephritis on renal dialysis is denied.

An effective date earlier than July 10, 2003, for the grant of service connection for a coronary disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


